DETAILED ACTION
Response to Amendment
Claims 1-13 are amended and pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105,629,439) in view of Mori ‘517 (US 2008/0239517). 
Regarding Claim 1, Liu teaches an objective with a fixed focal length F [0018-23], comprising at least a first lens with a first focal length f1, made of a first glass [0051-69], a second lens with a second focal length f2 made of a first plastic [0051-59], a third lens with a third focal length f3 made of a second glass [0051-59], and a fourth lens with a fourth focal length f4 made of a second plastic [0051-59], wherein the first lens is designed as a meniscus with a negative refractive power [0051-59; 0061-65; 0069-73] … the third lens has a positive refractive power …, the sum D3+D4 of the refractive power D3=1/f3 of the third lens [0051-59; 0061-65; 0069-73] and the refractive power D4= 1/f4 of the fourth lens is positive [0051-59; 0061-65; 0069-73], and wherein … < 0.1 and/or … < (0.015/F) [0051-59; 0061-65; 0069-73]. Liu does not explicitly teach – but Mori ‘517 does teach the fourth lens has at least one aspheric surface [0061; 0078-9, 0086]. It would have been obvious to modify the device of Liu to have a fourth lens with an aspheric surface in order to reduce or limit distortion. Mori ‘517 additionally teaches the aforementioned features in [0051-61; 0065-75; 0077-82; 0086].
Regarding Claim 2, Liu does not explicitly teach – but Mori ‘517 does teach wherein the first lens and/or the second lens have at least one aspheric surface [0061; 0078-9, 0086]. It would have been obvious to modify the device of Liu to have a 1st or 2nd  lens with an aspheric surface in order to reduce or limit distortion.
Regarding Claim 3, Liu also teaches the first lens, the second lens, the third lens , and the fourth lens are arranged one after the other in a z direction in the beam path, or wherein at a light source,  the fourth lens, the third lens, the second lens, and the first lens are arranged one after the other in the -z direction in the beam path [Fig 1-2]. Mori ‘517 also teaches these limitations in [Fig 1-7; 0051-61]
Regarding Claim 5, Liu also teaches a focal length F of between 2 mm and 5 mm and/or in that the focal length f1, of the first lens is between -20 times and -4 times the focal length F of the objective and/or in that the focal length f3 of the third lens is between 2 and 5 times the focal length F of the objective and/or in that the focal length f4 of the fourth lens is between 2 and 10 times the focal length F of the objective and/or in that the focal length f4 of the fourth lens is between 0.8 and 3 times the focal length f3 of the third lens [0051-59; 0061-65; 0069-73]. Mori ‘517 also teaches these limitations in [Fig 1-7; 0051-61; 0065-75; 0077-82; 0086].
Regarding Claim 6, Liu also teaches that it is designed to be approximately telecentric on the image side, wherein the image-side telecentricity error is less than 50 [0051-59; 0061-65; 0069-73]. Mori ‘517 also teaches these limitations in [Fig 1-7; 0051-61; 0065-75; 0077-82; 0086].
Regarding Claim 7, Liu also teaches wherein the objective has a photographic luminous intensity of at least 1:1.3 [0051-59; 0061-65; 0069-73]. Mori ‘517 also teaches these limitations in [Fig 1-7; 0051-61; 0065-75; 0077-82; 0086].
Regarding Claim 8, Liu also teaches wherein the objective comprises a bandpass filter for separating the signal light of the light source from ambient light, in particular from daylight, or is operable together with a bandpass filter arranged outside the objective [0051-59; 0061-65; 0069-73]. Mori ‘517 also teaches these limitations in [Fig 1-7; 0052; 0062]. 
Regarding Claim 9, Liu also teaches wherein the objective is operable as a projection objective and/or in that the objective is operable as an imaging objective [0050-52; 0060-65; 0074-77] .   Mori ‘517 also teaches these limitations in [Fig 1-7; 0051-61; 0065-75; 0077-82; 0086].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105,629,439) in view of Mori ‘517 (US 2008/0239517), as applied to claim 1 above, and further in view of Mori ‘608 (US 2012/0026608).
Regarding Claim 4, Liu does not explicitly teach – but Mori ‘608 does teach wherein a stop is arranged between the second lens and the third lens [0063; 0075; 0105]. It would have been obvious to modify the device of Liu to use a stop between the 2nd and 3rd lenses to reduce system size and improve symmetry. 

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 105,629,439) in view of Mori ‘517 (US 2008/0239517), as applied to claim 1 above, and further in view of Tan (US 2007/0181810)
Regarding Claim 10, Liu broadly teaches that the objective is capable to be used for time-of-flight detection of at least one light beam [0051-59; 0061-65; 0069-73]. Tan teaches at least one time-of- flight detection of at least one light beam [0003; 0019-20; 0022; 0026]. It would have been obvious to modify the device of Liu to attach it to a time-of-flight sensor in order to track remote objects.   
Regarding Claim 11, Liu does not explicitly teach, but Tan does teach a measurement system, comprising at least one objective … at least one light source, and at least one matrix sensor [0003; 0019-20; 0022; 0026]. It would have been obvious to modify the device of Liu to include a source and array sensor in order to track remote objects.   
Regarding Claim 11, Liu does not explicitly teach, but Tan does teach wherein the light source is a laser beam source or an LED and in that the light source is operated in a pulsed manner and in that the pulse length is between 1 ns and 1 ms [0003; 0019-20; 0022; 0026]. It would have been obvious to modify the device of Liu to include a pulsed laser and array sensor in order to track remote objects accurately.   
Regarding Claim 13, Liu does not explicitly teach, but Tan does teach the matrix sensor is a SPAD array and/or in that the light source  is a VCSEL array or an LED array [0003; 0019-20; 0022; 0026]. It would have been obvious to modify the device of Liu to use a VCSEL array in order to accurately track the direction of light pulses. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645